        Case 5:19-cr-00905-DAE Document 79 Filed 03/29/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

THE UNITED STATES OF AMERICA §
                             §
VS                           §                  CAUSE NO: 5:19-CR-00905-(1)-DAE
                             §
CHRISTOPHER MONTOYA          §

   DEFENDANT'S NOTICE TO ESTABLISH ATTORNEY AS CO-COUNSEL


TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

      NOW COMES, CHRISTOPHER MONTOYA, Defendant in the above-entitled and

numbered cause, by and through the undersigned counsel, and hereby files this Notice to

Establish Attorney in the above-entitled and numbered cause, and would respectfully show

this Honorable Court as follows:

                                           I.

      CELESTE P. LIRA has been hired by Defendant, CHRISTOPHER MONTOYA, to

represent him as counsel in the above-entitled and numbered cause.

                                          II.

      The undersigned is licensed to practice law in the United States District Court,

Western District of Texas.



      WHEREFORE, premises considered, Defendant respectfully requests that

CELESTE P. LIRA be established as Co-Counsel for Defendant, CHRISTOPHER

MONTOYA, in the above-entitled and numbered cause.
         Case 5:19-cr-00905-DAE Document 79 Filed 03/29/21 Page 2 of 3




                                             Respectfully submitted,

                                             CELESTE LIRA, ATTORNEY AT LAW
                                             4358 LOCKHILL SELMA
                                             SAN ANTONIO, TEXAS 78249
                                             (210) 341-9711 (O)
                                             Clira@brinandbrin.com

                                                   /S/
                                             CELESTE P. LIRA
                                             BAR NO. 12413570

                                              ATTORNEY FOR DEFENDANT




                            CERTIFICATE OF SERVICE


       I hereby certify that on the 29th day of March 2021, the foregoing Motion was filed

with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

U.S. Attorney’s Office                                            /S/
601 NW Loop 410 #600,                                      CELESTE P. LIRA
San Antonio, TX 78216                                      BAR NO. 12413570
         Case 5:19-cr-00905-DAE Document 79 Filed 03/29/21 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

THE UNITED STATES OF AMERICA §
                             §
VS                           §                     CAUSE NO: 5:19-CR-00905-(1)-DAE
                             §
CHRISTOPHER MONTOYA          §

                                          ORDER

       On this date came to be considered Defendant’s Notice to Establish Attorney as

Counsel. After consideration of same, the Court is of this opinion that said Notice is hereby:

                               GRANTED           or    DENIED

       IT IS HEREBY FURTHER ORDERED THAT: ___________________________

________________________________________________________________________

________________________________________________________________________

       SIGNED and ENTERED on this the_____ day of ___________________, 2021.



                                           ___________________________________
                                                 U.S. DISTRICT JUDGE
